Citation Nr: 0421294	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for low back disability on 
a secondary basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision.

The Board notes that service connection for low back 
disability on a secondary basis was denied in an unappealed 
rating decision of November 1980.  Thereafter, the U.S. Court 
of Appeals for Veterans Claims held that additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  In light of this 
decision creating a new basis of entitlement to service 
connection, the veteran's current claim for secondary service 
connection will be addressed as a new claim rather than a 
claim to reopen.  See Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

The Board also notes that in February 2002 the veteran was 
provided a Statement of the Case on the issue of entitlement 
to an increased rating for right knee disability.  In a cover 
letter sent with the Statement of the Case, he was informed 
of the requirement that he submit a substantive appeal to 
perfect his appeal with respect to this matter.  To date he 
has not done so and the increased rating issue has not been 
certified for the Board's consideration.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The record reflects that the RO has attempted to comply with 
the notice requirements, but the notice provided does not 
adequately inform the veteran of the evidence necessary to 
substantiate a claim for secondary service connection, nor 
does it adequately inform the veteran of the evidence that he 
should submit.

With respect to the duty to assist, the Board notes that in a 
signed statement received by the RO in February 2002, the 
veteran indicated that medical records pertaining to his 
claimed low back disability were in the possession of the 
Social Security Administration (SSA).  There is no indication 
in the record that the RO attempted to obtain these records.

Although the RO arranged for the veteran to be afforded a VA 
examination to determine the etiology of his low back 
disability in December 2001, the opinion provided by the 
examiner that it is "not likely" that the veteran's low 
back disability is etiologically related to his service-
connected right knee disability is not adequate for 
adjudication purposes since the existence of a "likely" 
causal relationship is not required to establish service 
connection.  See 38 U.S.C.A. § 5107(b) (West 2002).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The veteran should be sent a letter 
that provides the notice required under 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003), to include 
notice that he should submit any 
pertinent evidence in his possession and 
that if he is able to obtain and submit 
medical evidence, such as a statement 
from a physician, supporting his 
contention that his low back disability 
was caused or worsened by service-
connected disability, he should do so.

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  In any event, the RO should obtain 
all available records pertaining to 
pertinent treatment or evaluation of the 
veteran at the VA Medical Center in 
Pittsburgh since February 2001.

4.  In addition, the RO should contact 
the SSA and request it to provide a copy 
of any decision it has rendered in 
response to the veteran's claim for 
disability benefits, as well as a copy of 
the record upon which the decision was 
based.  If no records pertaining to the 
veteran are found to exist, the RO should 
ask for specific confirmation of that 
fact.


5.  If the evidence obtained pursuant to 
the above development is not sufficient 
to substantiate the veteran's claim, the 
RO should arrange for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present low back disability.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner.  Based upon 
the examination results and the claims 
folder review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current low back disability was caused or 
worsened by service-connected disability 
of his right lower extremity (knee and 
ankle disabilities).  The supporting 
rationale for the opinion must also be 
provided.

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  Then, the RO should readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, and the appellant and his 
representative should be afforded the 
requisite time in which to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


